Citation Nr: 0424318	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right great toe injury.

2.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for lung disability, to 
include asthma and allergy, claimed as secondary to Agent 
Orange exposure.

6.  Entitlement to service connection for residuals of a 
claimed right foot injury.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for diabetes mellitus 
associated with exposure to Agent Orange, hypertension, sleep 
apnea, lung condition including asthma and allergy associated 
with exposure to Agent Orange, and residuals of a right foot 
injury.  The RO granted service connection for residuals of a 
right great toe injury and assigned a noncompensable rating.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's right great toe has a normal range of 
motion, does not cause any pain, or present any significant 
disability.

2.  The veteran had active military service including service 
in the Republic of Vietnam.

3.  The record contains no evidence of a current diagnosis of 
diabetes.

4.  The record does not contain any probative evidence 
indicating that the veteran's asthma or allergies are 
causally related to his active service or any incident 
therein, including any exposure to Agent Orange.

5.  The record does not contain any probative evidence 
indicating that the veteran's sleep apnea is causally related 
to his active service or any incident therein.

6.  The record contains no evidence of a current diagnosis of 
a right foot disability or causal relation to active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensable rating for a 
right great toe disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2003).

2.  The criteria for entitlement to service connection for 
diabetes, and a lung disability, to include asthma and 
allergies have not been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The veteran's sleep apnea was not incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  No current right foot disability was incurred in or 
aggravated during active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in May 2002.  The RO additionally sent a September 
2003 letter updating the veteran on the evidence it had 
received to that point, and asked the veteran, in light of 
the listed evidence, to submit or notify the RO of any 
further evidence to support his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefit.  This 
was accomplished in the pending claim as per the May 2002 
VCAA notice issued prior to the September 2002 rating 
decision.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, of record are:  Service medical records; 
treatment records from the Baylor Medical Center from 
December 1998 to February 1999; treatment records from the 
North Texas Neuroscience Center from March 1999 to November 
2000; records from Dr. Mason, Medical Clinic of Irvine, from 
August 1993 to April 2002; clinical records from Dr. Nol 
between August 1999 and May 2002; and a VA examination from 
August 2002. 

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.  In this case, 
the evidence of record does not establish the veteran 
suffered an event in service that caused a current disability 
for the claims concerning sleep apnea, lung condition, and a 
right foot disability.  Nor is there evidence that the 
veteran currently suffers from diabetes.  Additionally, the 
veteran underwent an August 2002 VA examination that provided 
an assessment of the current severity of the great right toe 
disability, and it contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, a medical examination is not necessary as per 
38 C.F.R. § 3.159(c)(4) for claims concerning residuals of a 
right great toe injury, diabetes, a lung condition with 
asthmas and allergies, sleep apnea, and a right foot 
disability.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

Right great toe

At the August 2002 VA examination the veteran reported he had 
no pain in the right toe.  The only symptoms were a 
diminished sensation of the distal end of the right great 
toe, and some deformity of the toenail, which occasionally 
caused some discomfort.  A physical examination indicated 
normal ranges of motion for the right ankle, as well as the 
toes of the right foot.  There was no swelling, heat, or 
tenderness.  There was deformity of the right great toenail 
suggesting chronic fungus infection as was the case with the 
left great toenail.  There was no local heat or evidence of 
infection.  There was diminished sensation to pinprick and 
vibratory sense of the distal end of the right great toe and 
also of the ventral surface of the toe.  The examiner's 
impression stated a history of injury to the right great toe 
with toenail injury, fracture, and laceration with adequate 
treatment at the time and healing of the fracture with 
residual slight loss of sensation of the right great toe, 
with no significant disability.

Diabetes mellitus and lung condition, including asthma and 
allergy, associated with exposure to Agent Orange

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates he had 1 year, 7 
months, and 3 days of service, which included service in the 
Republic of Vietnam.  

The medical evidence of record is negative for a current 
diagnosis of Type II diabetes mellitus.  In October 1995, an 
assessment by Dr. Mason's medical institution noted the 
veteran's history of irritable bowel syndrome, high blood 
pressure, peptic ulcer disease, sinus congestion, and 
complaints of asthma.  There was no mention of a history of 
diabetes.  In March 1999, Dr. Raroque of the North Texas 
Neuroscience Center noted a history of hypertension, and the 
veteran denied a history of diabetes, among other things.  
The medical records submitted by Dr. Mason between 1993 and 
2002, and Dr. Nol, do not contain indications of diabetes 
mellitus.  At an August 2002 VA examination, the veteran 
reported in 1975 when placed on a hypothyroidism drug, his 
blood sugar had been marginally elevated.  Blood sugar since 
then had been normal, so the suspicion of diabetes had been 
resolved.  The veteran did not report a current diagnosis of 
diabetes to the VA examiner.  



Treatment notes from Dr. Nol between August 1999 and May 2002 
note continuous treatment for sinus problems, asthma, 
rhinitis, and ear problems.  The VA examiner at the August 
2002 assessment diagnosed the veteran as having allergic 
rhinitis with minimal symptoms, controlled on nasal spray, 
and asthmatic chronic bronchitis, mostly controlled on 
inhalers.  

Sleep Apnea

The veteran's service medical records indicate he primarily 
received treatment for a right toe injury.  Otherwise, there 
are notations in January, February, and March 1969, the 
veteran had a sore, slightly red throat.  The veteran's 
August 1970 separation examination did not indicate any 
health problems.  

In 1998, the veteran sought treatment for sleep disturbance.  
Particularly, the veteran reported he woke up two to four 
times a night, had a pounding heart, perspired heavily, 
experienced shortness of breath, and during the day 
unintentionally fell asleep.  Dr. Raroque diagnosed the 
veteran as having obstructive sleep apnea syndrome.  At a 
June 1999 follow-up appointment, Dr. Raroque noted after use 
of the nasal CPAP, the veteran's sleep had improved 
dramatically, and his blood pressure had dropped to a 
systolic of 140 (from 170).  

Right foot injury

The veteran's service medical records report in April 1969 
the veteran dropped a Howitzer and subsequently, a toenail 
was removed, and the wound required treatment for several 
months.  The treatment reports referred to the right great 
toe, and generally concerned changing the wound's dressing.  
There is no indication the right foot (besides the right 
great toe) received in-service medical care.  Additionally, 
the August 2002 VA examination did not note any disability 
with the right foot, but rather noted the right ankle showed 
normal range of motion, as did the toes of the right foot.



II.  Law and Regulations

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2003).  

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, 38 U.S.C.A. § 1110, 
such that a claimant must first have a disability to be 
considered for service connection.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the U.S. Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), which includes Type 
II diabetes mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The rationale 
employed in Combee also applies to claims based on exposure 
to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

III.  Analysis

Increased rating

The veteran contends that he was entitled to a compensable 
evaluation at the initial rating decision.  The RO rated the 
veteran's disability under diagnostic code 5284, and no other 
code is more appropriate.  Specifically, diagnostic code 5284 
covers disabilities of the foot otherwise not addressed in 
particular rating criteria, and as there is no particular 
rating criteria for a right great toe disability, diagnostic 
code 5284 is the proper choice.  

There is no evidence of record, however, illustrating the 
veteran's right great toe is even moderately disabled.  At 
the August 2002 VA examination, the veteran did not complain 
of pain in the toe.  The examiner observed a normal range of 
motion for all of the toes.  Although there was some 
diminished sensation at the distal portion of the great toe, 
the examiner opined the toe did not present a disability.  
Based on this information, the veteran's service-connected 
right great toe is not properly considered even moderately 
disabled, and as such, a compensable evaluation is not 
appropriate at this time.  

Service Connection

As noted, the veteran served in Vietnam and is presumed to 
have been exposed to Agent Orange.  First, although Type II 
diabetes mellitus is a presumptive disease due to Agent 
Orange exposure, 38 C.F.R. § 3.307(a)(6)(ii), there is no 
evidence of record that the veteran currently suffers from 
diabetes mellitus.  The submitted medical evidence, which 
reflects ongoing, comprehensive treatment from Drs. Mason and 
Nol, does not indicate the physicians diagnosed the veteran 
as having diabetes, much less express concern over blood 
sugar readings.  Accordingly, recitations of the veteran's 
medical history did not reflect the presence of diabetes, nor 
did the veteran report as such at the August 2002 VA 
examination.  Thus, the veteran cannot be considered for 
service connection for diabetes at this point in time.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

Second, although it appears the veteran currently suffers 
from a lung condition of asthma with allergies there is no 
evidence of these disabilities during service or for many 
years following his separation therefrom.  Further, there is 
no medical evidence attributing the veteran's asthma and 
allergies to service or any incident therein.  Thus, service 
connection is not warranted on a direct basis.

Furthermore, these disabilities are not contained in the list 
of diseases subject to presumptive service connection due to 
Agent Orange exposure approved by the Secretary.  Nor has the 
veteran supplied proof of direct causation based on Agent 
Orange exposure.  As such, the veteran is not entitled to 
presumptive service connection for a lung condition claims as 
asthma, and allergies, for exposure to Agent Orange.

Third, the service medical records do not indicate treatment 
for sleep apnea, or sleep disturbances.  Additionally, there 
is no medical evidence attributing the veteran's sleep apnea 
to service or any incident therein.  

Fourth, the service medical records do not indicate treatment 
for a right foot injury beyond the right great toe.  
Additionally, the record lacks evidence of a current right 
foot disability beyond the diminished sensation of the right 
great toe.  The August 2002 VA examination assessed the right 
ankle, and toes of the right foot, and did not mention any 
foot issue beyond the right toe, and the veteran has not 
submitted such evidence.  Thus, there is no basis upon which 
to consider service connection for a right foot disability.  

The preponderance of the evidence is against the claims of 
service connection for diabetes mellitus; a lung disorder, to 
include asthma and allergy; sleep apnea; a residuals of a 
claimed right foot injury.  


ORDER

Entitlement to a compensable evaluation for residuals of a 
right toe injury is denied.

Entitlement to service connection for Type II diabetes 
mellitus secondary to Agent Orange exposure is denied.

Entitlement to service connection for lung disability, to 
include asthma and allergy secondary to Agent Orange exposure 
is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for residuals of a claimed 
right foot injury is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

When initially developing the case, the veteran specified 
treatment records for Dr. Mason, and the RO obtained those 
records.  Thereafter, in a December 2003 filing, the veteran 
stated Dr. Pearce of the Medical and Surgical Clinic in 
Irving, Texas, was his doctor is the 1960's and 1970's both 
before and after military service:  "Dr. Pearce diagnosed me 
with having high blood pressure and having mini strokes due 
to high blood pressure."  The veteran further recounted that 
Dr. Pearce died in the 1980's, and Dr. Mason took over his 
care, monitoring his medication for high blood pressure.  

There are several reasons why these records should be 
obtained.  There is a suggestion from the veteran's 
submission that Drs. Pearce and Mason treated the veteran at 
the same institution.  The RO's initial records request 
specified Dr. Mason, and it seems that only Dr. Mason's 
records (commencing in 1993) were sent.  Thus, in view of 
references in the record to a history of hypertension, that 
hypertension is considered a presumptive chronic disease as 
per 38 C.F.R. § 3.309(a), that Dr. Pearce may have diagnosed 
and treated the veteran within the presumptive period, this 
possibility of outstanding relevant medical records for the 
veteran's claim requires the RO to pursue the information 
concerning Dr. Pearce.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all VCAA notice 
and assistance requirements.

2.  The RO should attempt to obtain the 
treatment records from Dr. Pearce.  If 
these efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

3.  After conducting any additional 
indicated development, including a 
medical examination to determine the 
etiology of the hypertension if 
warranted, the RO should readjudicate the 
veteran's claim of service connection for 
hypertension.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



